Title: Resolution Providing for Election of the Governor, 30 October 1786 (Abstract)
From: Madison, James
To: 


Abstract
30 October 1786. JM moved that the House, on 2 November, elect with the Senate a governor of Virginia for the ensuing year, beginning 13 November. JM carried the approved resolution to the Senate (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond, In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1786, p. 12).
